    Case 16-23845          Doc 42      Filed 01/02/20 Entered 01/02/20 23:26:29                    Desc Imaged
                                       Certificate of Notice Page 1 of 2
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
Gregory Lee West                                               Case No. 16−23845
24325 S. Forestview Ct.                                        :
Crete, IL 60417                                                Chapter : 13
SSN: xxx−xx−6408 EIN: N.A.                                     Judge :   Pamela S. Hollis
aka Gregory L West

Naomi Ruth West
24325 S. Forestview Ct.
Crete, IL 60417
SSN: xxx−xx−0519 EIN: N.A.
aka Naomi R West



                      NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm
       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: December 31, 2019                                     Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
          Case 16-23845            Doc 42       Filed 01/02/20 Entered 01/02/20 23:26:29                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-23845-PSH
Gregory Lee West                                                                                           Chapter 13
Naomi Ruth West
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: kkrystave                    Page 1 of 1                          Date Rcvd: Dec 31, 2019
                                      Form ID: defdso13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 02, 2020.
db/jdb         +Gregory Lee West,   Naomi Ruth West,   24325 S. Forestview Ct.,   Crete, IL 60417-1851

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 31, 2019 at the address(es) listed below:
              Andrew J Nelson    on behalf of Creditor    JPMorgan Chase Bank, National Association
               anelson@atty-pierce.com, northerndistrict@atty-pierce.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Glenn B Stearns    on behalf of Trustee Glenn B Stearns mcguckin_m@lisle13.com
              Joel P Fonferko    on behalf of Creditor    JPMorgan Chase Bank, National Association
               ND-One@il.cslegal.com
              Joseph S Davidson    on behalf of Debtor 2 Naomi Ruth West jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson    on behalf of Debtor 1 Gregory Lee West jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Michael L Sherman    on behalf of Creditor    FORD MOTOR CREDIT COMPANY LLC shermlaw1@aol.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Rachael A Stokas    on behalf of Creditor    JPMorgan Chase Bank, N.A., successor in interest by
               purchase from the Federal Deposit Insurance Corporation as receiver for Washington Mutual
               ND-Two@il.cslegal.com
              Toni Townsend     on behalf of Creditor    JPMorgan Chase Bank, National Association
               toni.townsend@mccalla.com, northerndistrict@mccalla.com
                                                                                              TOTAL: 10
